      1:20-cv-04311-DCC     Date Filed 03/26/21   Entry Number 15      Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

Kesha Grant,                     )             Case No. 1:20-cv-04311-DCC
                                 )
                    Petitioner,  )
                                 )
v.                               )                        ORDER
                                 )
State of South Carolina,         )
                                 )
                    Respondent.  )
________________________________ )

       Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2254. ECF No. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge Shiva

V. Hodges for pre-trial proceedings and a Report and Recommendation (“Report”). On

January 25, 2021, the Magistrate Judge issued a Report recommending that the Petition

be denied as untimely. ECF No. 11. Petitioner filed objections to the Report. ECF No.

13.

                                 APPLICABLE LAW

Standard of Review

       The Magistrate Judge makes only a recommendation to this Court.               The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
                                          1
     1:20-cv-04311-DCC       Date Filed 03/26/21     Entry Number 15      Page 2 of 8




Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

Habeas Corpus

       Petitioner’s claims are governed by 28 U.S.C. § 2254(d), which provides that her

petition cannot be granted unless the claims “(1) resulted in a decision that was contrary

to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision that

was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d). “[A] federal habeas court

may not issue the writ simply because that court concludes in its independent judgment

that the relevant state-court decision applied clearly established federal law erroneously

or incorrectly. Rather, that application must also be unreasonable.” Williams v. Taylor,

529 U.S. 362, 411 (2000). Importantly, “a determination of a factual issue made by a

State court shall be presumed to be correct,” and Petitioner has “the burden of rebutting


                                             2
     1:20-cv-04311-DCC          Date Filed 03/26/21    Entry Number 15      Page 3 of 8




the presumption of correctness by clear and convincing evidence.”                  28 U.S.C.

§ 2254(e)(1).

       Statute of Limitations

       Under the Antiterrorism and Effective Death Penalty Act of 1996, petitioners have

one year to file a petition for writ of habeas corpus. 28 U.S.C. § 2244(d)(1). The limitations

period runs from the latest of four dates:

                (A) the date on which the judgment became final by the
                conclusion of direct review or the expiration of the time for
                seeking such review;

                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws
                of the United States is removed, if the applicant was
                prevented from filing by such State action;

                C) the date on which the constitutional right asserted was
                initially recognized by the Supreme Court, if the right has been
                newly recognized by the Supreme Court and made
                retroactively applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or
                claims presented could have been discovered through the
                exercise of due diligence.

Id. § 2244(d)(1)(A)–(D). However, the statute tolls the limitations period during the time

“a properly filed application for State post-conviction or other collateral review with respect

to the pertinent judgment or claim is pending.” Id. § 2244(d)(2).

       An application for post-conviction or other collateral review is not properly filed if

the application is untimely under state law. Pace v. DiGuglielmo, 544 U.S. 408, 414

                                               3
     1:20-cv-04311-DCC         Date Filed 03/26/21     Entry Number 15        Page 4 of 8




(2005) (“When a post conviction petition is untimely under state law, ‘that [is] the end of

the matter’ for purposes of § 2244(d)(2).” (alteration in original)). In Pace, the United

States Supreme Court held that time limits on filing applications for post-conviction or

collateral review are filing conditions, no matter the form of the time limit. Id. at 417.

Therefore, if an application for post-conviction or collateral review is barred by a state

statute of limitations, statutory tolling under § 2244(d)(2) does not apply because the

application was not properly filed.

       The Supreme Court has recognized that the limitations period may be equitably

tolled if the petitioner shows (1) he has been diligently pursuing his rights and (2) some

extraordinary circumstance stood in his way, preventing him from timely filing his habeas

petition. Holland v. Florida, 560 U.S. 631, 648 (2010) (quoting Pace, 544 U.S. at 418).

Therefore, “specific circumstances . . . could warrant special treatment in an appropriate

case” such that the limitations period is not strictly applied. Id. at 650.

                                        DISCUSSION

       The Magistrate Judge found that Petitioner failed to file her Petition within the one-

year limitations period; accordingly, she determined that the Petition is time-barred. She

notes in the Report that Petitioner is not entitled to equitable tolling because she failed to

demonstrate that some extraordinary circumstance prevented her from timely filing her

federal habeas Petition or that she was sufficiently diligent in pursuing her rights.




                                               4
     1:20-cv-04311-DCC        Date Filed 03/26/21    Entry Number 15       Page 5 of 8




       Petitioner does not directly dispute that her Petition is untimely. Instead, she

asserts that she is entitled to equitable tolling and that she is actually innocent. ECF No.

13. The Court will address each argument in turn.

Equitable Tolling

       A petition filed pursuant to 28 U.S.C. § 2254 can be equitably tolled “only if [the

petitioner] shows ‘(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstances stood in his way’ and prevented timely filing.” Holland v.

Florida, 560 U.S. 631, 648–49 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005). An inmate asserting equitable tolling “‘bears a strong burden to show specific

facts’” demonstrating that she fulfills both elements of the test. Yang v. Archuleta, 525 F.

3d 925, 928 (10th Cir. 2008) (quoting Brown v. Barrow, 512 F. 3d 1304, 1307 (11th Cir.

2008)).

       Here, Petitioner has not submitted any facts demonstrating that she has been

diligently pursuing her rights or that extraordinary circumstances prevented her from

timely filing her habeas petition. To the extent she intends to argue that she is entitled to

equitable tolling because she lacks knowledge of the law, courts have found that “even in

the case of an unrepresented prisoner, ignorance of the law is not a basis for equitable

tolling.” United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (citing Cross-Bey v.

Gammon, 322 F.3d 1012, 1015 (8th Cir. 2003) (“[E]ven in the case of an unrepresented

prisoner alleging a lack of legal knowledge or legal resources, equitable tolling has not

been warranted.”). Accordingly, Petitioner’s objections are overruled.
                                            5
     1:20-cv-04311-DCC        Date Filed 03/26/21     Entry Number 15       Page 6 of 8




Actual Innocence

       A habeas petitioner’s actual innocence is a valid, though rarely established, basis

for excusing the untimeliness of his filing. McQuiggin v. Perkins, 569 U.S. 383, 386

(2013).    The key to an actual-innocence claim is the submission of “‘new reliable

evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence—that was not presented at trial.’” Hayes v. Carver,

922 F. 3d 212, 216 (4th Cir. 2019) (quoting Schlup v. Delo, 513 U.S. 298, 324 (1995)).

To come under this exception to the statute of limitations, the petitioner must show that,

“in light of all the evidence, old and new, it is more likely than not that no reasonable juror

would have voted to find him guilty beyond a reasonable doubt.” Id. at 217 (citing Finch

v. McKoy, 914 F.3d 292, 298–99 (4th Cir. 2019)); see also McQuiggin, 569 U.S. at 401

(stressing this standard “is demanding”).

       Petitioner has not identified any new evidence in support of her innocence. Thus,

to the extent she is asserting her innocence as a way around the statute of limitations,

she has not proved that avenue is open to her. To the extent Petitioner intends to assert

that her entrapment argument should be considered newly discovered because she

recently learned of it, that argument fails.     “Discovering new legal theories through

research does not qualify as new evidence as required by the actual innocence

exception.” Barnett v. Quintana,1 C/A No. 5:18-cv-00279, 2018 WL 7078579, at *12


       1
        The Court notes that the cited case rules on a petition brought pursuant to 28
U.S.C. § 2241; however, that court applied the same test articulated here.
                                           6
     1:20-cv-04311-DCC        Date Filed 03/26/21      Entry Number 15       Page 7 of 8




(S.D.W. Va. Dec. 18, 2018), adopted by, 2019 WL 267731 (S.D.W. Va. Jan. 18, 2019)

(citing Berrios v. United States, No. 1:07-cr-81, 2017 WL 3880659, at *3 (E.D. Va. Sept.

5, 2017) (rejecting actual innocence claim where the petitioner argued he had only

recently learned of the legal arguments that supported his claim).                  Accordingly,

Petitioner’s objections are overruled.2

                                       CONCLUSION

       Therefore, upon de novo review of the record and applicable law, the Court adopts

the Magistrate Judge’s Report and Recommendation [11]. The Petition is DISMISSED

without prejudice.

                           CERTIFICATE OF APPEALABILITY

       The governing law provides that:

              (c) (2) A certificate of appealability may issue . . . only if the
              applicant has made a substantial showing of the denial of a
              constitutional right.

              (c) (3) The certificate of appealability . . . shall indicate which
              specific issue or issues satisfy the showing required by
              paragraph (2).




       2
         The Court notes that the fact that Petitioner pleaded guilty in state court does not
foreclose her ability to argue she is actually innocent. See Smith v. Warden, No.
7:17CV00072, 2018 WL 3130948, at *2 (W.D. Va. June 26, 2018) (“Pleading guilty does
not entirely preclude a petitioner from claiming actual innocence at habeas proceedings;
however, guilty pleas and partial confessions ‘seriously undermine’ the claim.” (quoting
Clark v. Clarke, No. 7:14CV00042, 2017 WL 819500, at *4 (W.D. Va. Mar. 1, 2017))).
                                             7
     1:20-cv-04311-DCC        Date Filed 03/26/21    Entry Number 15       Page 8 of 8




28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable

jurists would find this Court’s assessment of his constitutional claims debatable or wrong

and that any dispositive procedural ruling by the district court is likewise debatable. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard

for the issuance of a certificate of appealability has not been met. Therefore, a certificate

of appealability is DENIED.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
March 26, 2021
Spartanburg, South Carolina




                                             8
